DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 7 and 20 are objected to because of the following informalities: 
In claim 7, line 1, “respective does” should be –respective dose--.
In claim 20, line 2, “is obtained” should be –are obtained--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each respective pixel" in line 11. There are no pixels previously mentioned. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 10 recites the limitation "wherein the…selecting the one or more optimal treatment trajectories" in lines 2-3. There is no selecting step mentioned in claim 1. There is insufficient antecedent basis for this limitation in the claim. This issue can be resolved by making the claim dependent on claim 9.
Claim 10 recites the limitation “incident beamlets” in line 7. It cannot be determined if this is a new instance or the same as the “beamlet incident” mentioned in line 14 of claim 1.
Claim 15 recites the limitation "the plurality of ROIs" in line 1. There is insufficient antecedent basis for this limitation in the claim. This should be amended to –the one or more ROIs--. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 11, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of optimization for radiotherapy treatment, which can be considered as a mental process or method of organizing human activity. The 101 analysis reveals the following:
Step 1: Claims 1, 11, and 17 are directed to methods for optimizing radiotherapy treatment, which makes the claims a statutory category of invention.
Step 2A, Prong 1: Claims 1, 11, and 17 recite limitations directed to an abstract idea. Specifically limitations regarding performing evaluations, definitions, determinations, identifications, and selections from data from a patient model. These limitations, under broadest reasonable interpretation, can be considered as mental process or methods of organizing human activity because it would be practically performable in a human mind or with pen and paper to make the various evaluations, definitions, determinations, and selections. 
Step 2A, Prong 2: Claims 1, 11, and 17 recite do not recite additional elements that integrate the judicial exception into practical application. 
The only additional element recited in the claims is a step of providing the patient model that includes one or more regions of interest for radiotherapy treatment. However, this step can be considered as pre-solution data gathering, which is insignificant extra-solution activity.
The additional element recited in the claims do not use or apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. No claim limitations are present in the claims that recites a particular treatment or prophylaxis for a disease or medical condition. 
Step 2B: When considered individually or in combination, the claims do not recite additional elements that are sufficient to amount to significantly more than the judicial exemption. All the steps can be performed mentally and there is no recitation of any device or treatment/prophylaxis in the claims, thus no meaningful limits are imposed on the abstract idea

Claims 2-10, 12-16, and 18-20 merely further define the abstract idea and thus does not recite any limitation that can be considered significantly more than the abstract idea.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or 35 U.S.C 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to claim 1, the closest prior art found was US 2017/0354832 (Bush et al., hereinafter Bush) and US 2008/0004845 (Failla et al., hereinafter Failla). Bush discloses the following steps:
providing a patient model including one or more regions of interest (ROIs) for the radiotherapy treatment (Fig. 3 "300"); and 
defining a delivery coordinate space (DCS) having a set of candidate vertices, each respective candidate vertex defining a respective beam's eye view (BEV) plane (Fig. 3 “300"); and further

determining one or more optimal treaiment trajectories based on the BEV region connectivity manifold (Fig. 3 "304").
Bush does not teach the following:
for each respective ROI of the one or more ROIs:
solving an adjoint transport to obtain an adjoint solution field from the respective ROI )); and
for each respective candidate vertex in the DCS:
for each respective pixel of the respective BEV plane defined by the respective candidate vertex:
evaluating an adjoint photon fluence originating from a respective beamlet incident from the respective candidate vertex and passing through the respective pixel by performing ray tracing of the adjoint solution field.
 Failla discloses a method for optimizing radiation treatment planning using a different algorithm. While Failla discloses adjoint photon transport calculations to improve radiation therapy planning (see paragraphs 14 and 15), the method disclosed by Failla does not determine a set of optimal treatment trajectories based on a BEV region connectivity manifold.
Thus one of ordinary skill in the art would not be think to adapt the optimization method disclosed by Bush by using Failla because they use different optimization algorithms. Neither art 
Claims 2-10 are dependent on allowable matter from claim 1 and would be allowable once the 112 and 101 issues are overcome.
 With regards to claims 11 and 17, the prior art of record does not teach or suggest a method, as claimed by Applicant, where trajectory optimization uses BEV region connectivity manifolds obtained by evaluating a respective dose of the respective ROI from a respective beamlet incident from the respective candidate vertex and passing through a respective pixel of the respective BEV plane using transport solutions for a respective energy mode.
Claims 12-16 and 18-20 are dependent on allowable matter from claims 11 or 17 and would be allowable once the 112 and/or 101 rejections are overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/            Examiner, Art Unit 3791                                                                                                                                                                                            
/CHRISTINE H MATTHEWS/            Primary Examiner, Art Unit 3791